Citation Nr: 1302528	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  96-11 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for a service-connected lumbar spine disability, effective from February 21, 1995, to September 13, 2008, and in excess of 40 percent, effective from September 13, 2008.

2.  Entitlement to a total evaluation based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from May 1983 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 1995, the RO granted an increased rating of 20 percent for the lumbar spine disability, effective February 21, 1995.  The Veteran appealed this decision to the Board, which remanded it multiple times from May 2003 to March 2008.  In March 2009, the RO granted an increased rating of 40 percent for the lumbar spine disability, effective from September 13, 2008.

In February 2002 and January 2008, the Veteran testified before a Veterans Law Judge (VLJ) at hearings on appeal.  Transcripts of both hearings are of record.  The VLJs who conducted these hearings are no longer employed with the Board.  In January 2011, the Veteran declined the opportunity for another hearing and requested consideration of his case on the record.  38 C.F.R. § 20.717.

In a September 2009 decision, the Board denied entitlement to an increased rating in excess of 20 percent, effective from February 21, 1995, to September 13, 2008, and 40 percent, effective September 13, 2008, for the lumbar spine disability.  The Veteran appealed the Board's September 2009 decision to the U.S. Court of Appeals for Veterans Claims (Court) and, pursuant to a Joint Motion for Remand, the September 2009 Board decision was vacated and the case returned to the Board for further action.  The Joint Motion noted that with respect to the period from February 21, 1995, to September 12, 2008, the issue of entitlement to a rating higher than 20 percent for the lumbar spine disability should be considered under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to September 26, 2003).  Moreover, entitlement to a separate neurological evaluation for the lumbar spine was to be considered for the entire appeal period.  Specifically, the Joint Motion indicated that the Board should consider the criteria for the minimum higher ratings, rather than denying an increased rating based solely on an analysis of the maximum rating criteria.

In an August 2011 decision, the Board denied entitlement to an increased rating in excess of 20 percent, effective from February 21, 1995, to September 13, 2008, and 40 percent, effective from September 13, 2008, for the lumbar spine disability.  The Veteran appealed the Board's September 2009 decision to the Court and, pursuant to a Joint Motion for Remand, the August 2011 Board decision as it pertained to the lumbar spine was vacated and the case returned to the Board for action consistent with the terms of the Joint Remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After careful review of the claims files and the evidence added to the record since this matter was previously before the Board, the Board finds that remand is required for several reasons.

First, the record includes a Report of General Information dated in March 2012, which reflects that the RO called the Veteran to clarify his claim.  At that time, the Veteran indicated that he wanted to withdraw all his claims with the exception of his claim for a total rating based on individual unemployability due to service-connected disability.  Notwithstanding, it remains unclear whether his withdrawal of all claims extended to his appeal of the lumbar spine ratings.  On remand, clarification should be obtained in this regard.

Second, in April 2012, following issuance of the most recent Supplemental Statement of the Case (SSOC), the Veteran submitted additional pertinent evidence without a waiver of consideration by the agency of original jurisdiction (AOJ).  This evidence consists of copies of medical records associated with his claim for disability benefits from the Social Security Administration (SSA).  See 38 C.F.R. § 20.1304(c) (additional evidence must be referred to the agency of original jurisdiction unless this procedural right is waived).  Notably, correspondence dated in October 2012 from the Veteran reflects that he declined to waive AOJ consideration of newly submitted evidence.

Third, the Board observes that the most recent Joint Motion instructed the Board to consider a separate rating based on neurological symptoms, and to specifically consider that evidence dated in 1999, 2000, and 2007 showing radicular complaints and radiculopathy.  The Board observes that the evidence of record includes evidence both showing radiculopathy and showing no radicular or neurological component to the lumbar spine disability.  Furthermore, the Virtual VA electronic file includes a report of VA examination dated in March 2012, which includes a diagnosis for degenerative disc disease of the lumbar spine with radiculopathy of the lower extremities and sciatic nerve involvement.  Therefore, remand is necessary for a VA medical opinion on whether, at any time during the appeal period, the Veteran manifested neurological symptoms, to include radiculopathy, associated with (etiologically related to) his service-connected lumbar spine disability; and if so, when the neurological symptoms first manifested and the severity of the symptoms during the appeal period.  A VA medical opinion is necessary to ascertain whether a separate disability evaluation is warranted for neurological symptoms, uniformly or for any distinct period of time during the appeal.

Lastly, the record reflects that the Veteran has raised a claim for TDIU due to service-connected spine and right knee disabilities.  The Veteran filed an appropriate claim and the RO issued to him a letter dated in March 2012 setting out VA's duty to notify and assist obligations, to include the requirements for establishing a claim of TDIU.  The available paper and electronic record shows that no other action has been taken to date.  Notably, the Veteran submitted copies of his SSA records showing his report of unemployability since January 2011 due to conditions that include his lumbar spine.  The Board finds that the Veteran's TDIU claim is inextricably intertwined with the claim for increase and, based on a review of the claims files and the Virtual VA electronic file, has not been adjudicated in the first instance by the AOJ.  The Court has held that a TDIU claim either expressly raised by the veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Court has further held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the veteran's disability does not prevent performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  As such, the record should be supplemented with a medical opinion on what effect service-connected disability has on the Veteran's ability to work.  Id., at 297.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should contact the Veteran to clarify whether he seeks to continue his appeal of the claim for (a) an evaluation in excess of 20 percent for lumbar spine disability, effective from February 21, 1995, to September 13, 2008, and or (b) an evaluation in excess of 40 percent for lumbar spine disability, effective from September 13, 2008.  If the Veteran seeks to continue the current appeal, then the following actions should be completed.

2.  The RO or the AMC should undertake appropriate development to obtain a copy of all updated VA treatment records and any other outstanding records pertinent to the Veteran's claim, including the those medical records associated with his recent lumbar decompression surgery.

3.  Then, the Veteran should be afforded a VA nerves examination by an appropriate physician.   The physician should state an opinion as to whether there is a 50 percent or better probability that the Veteran has or has had neurological symptomatology associated with his service-connected lumbar spine disability.

If the physician determines that the Veteran currently has neurological symptoms associated with service-connected lumbar spine disability, he should identify the nerve(s) involved and evaluate the severity of those symptoms.  Also, the physician should indicate when the Veteran first manifested neurological symptoms associated with his service-connected lumbar spine disability; and the severity of nerve involvement dating back to February 1995.

The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the physician.
A complete rationale for all opinions is required.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he or she relied upon in reaching his or her conclusions.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

4.  Thereafter, the Veteran should be scheduled for an appropriate VA examination to determine the effect of his service-connected disabilities on employability.  The claims folders should be made available to the examiner along any pertinent evidence in the Virtual VA electronic file.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions reached.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  The RO or the AMC should then adjudicate the claims with consideration of the evidence added to the record since the most recent supplemental statement of the case.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


